Citation Nr: 1425814	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-11 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Eligibility for retroactive Dependents Educational Assistance (DEA) benefits pursuant to Chapter 35, Title 38, United States Code, prior to March 24, 2010.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974, and from September 1986 to April 17, 1994.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which informed the appellant that VA was unable to pay for education benefits prior to March 24, 2010.  The issue has been recharacterized as noted on the title page to reflect the procedural history.

In June 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a March 2, 2010 decision, the RO determined that the Veteran was entitled to a total disability rating based on individual unemployability (TDIU), effective April 28, 2004.

2.  On March 25, 2010, the RO provided notification of the grant of entitlement to TDIU to the Veteran. 

3.  The appellant filed her application for DEA benefits within one year of the notice of the favorable rating action.

4.  The appellant timely selected April 28, 2004 as the beginning date for her DEA benefits.

CONCLUSION OF LAW

The criteria for retroactive DEA benefits pursuant to Chapter 35, Title 38, United States Code, as of April 28, 2004 have been met.  38 U.S.C.A. §§ 3513, 5113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board's decision herein is a full grant of the benefit sought on appeal, no further action is required to comply with the VCAA.

The law provides for certain circumstances under which VA may consider an otherwise eligible person's application as having been filed on her eligibility date if that eligibility date is more than one year before the date of the initial rating decision.  38 U.S.C.A. § 5113(b)(1).  For this purpose, "initial rating decision" means the VA rating decision which establishes service connection for the cause of death or establishes permanent and total service-connected (i.e., the basis for eligibility for Chapter 35 educational benefits).  38 U.S.C.A. § 5113(b)(3)(C).  The applicant (A) must submit to VA an original application for educational assistance under Chapter 35 within one year of the date that VA makes the rating decision; (B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received by VA; and (C) would have been entitled to such educational assistance for such course pursuit if such an application had been submitted on the individual's eligibility date.  38 U.S.C.A. § 5113(b)(2).

In a March 2, 2010 rating decision, the RO granted the Veteran's claim for entitlement to TDIU, and with it eligibility for DEA benefits.  Notice of this award was provided to the Veteran on March 25, 2010.  During the June 2013 hearing, the appellant testified that she filed a claim for educational benefits via facsimile on March 17, 2011.  See Hearing Transcript at 5.  The VA Form 22-5940 does indeed have a facsimile date of March 17, 2011.  This document also contains a date stamp of March 24, 2014.  Notably, both dates are within the one year period from the date the Veteran received notice of the rating decision granting TDIU.

On April 14, 2011, the RO requested that the appellant choose the beginning date for her period of eligibility to Chapter 35 benefits.  She was informed that she could choose any date between April 28, 2004, the date the Veteran became totally and permanently disabled, and March 24, 2010, the date VA notified the Veteran of his permanent and total disability rating.  (The Board notes that the March 24, 2010 date is incorrect, as the date of the notice letter is March 25, 2010).  The letter indicated that if the appellant did not inform the RO of her decision within 60 days, VA was "required by law to use the date of March 2, 2010 rating."  The appellant submitted her response via facsimile on June 5, 2011 wherein she chose April 28, 2004 as the effective date for her DEA benefits.  This document also contains a date stamp of June 13, 2011.  Both dates are within the one year period from the April 14, 2011 letter.  

The RO determined that the appellant's claim for DEA benefits was "neither mailed, nor faxed within 1 year of the Veteran's rating date."  The RO erroneously determined that March 2, 2010 was the controlling date.  See March 2012 Statement of the Case.  Although the rating decision granting eligibility for DEA was dated March 2, 2010, notice of this rating decision was not sent to the Veteran until March 25, 2010.  The first day in computing the time limit for any action required of a claimant or beneficiary is the date of mailing of notification to the claimant or beneficiary of the action required.  38 C.F.R. § 3.110(b).  Therefore, the appellant's March 2011 claim for DEA was received by VA within one year of the notice of the March 2010 rating decision granting the Veteran TDIU.  As discussed above, the appellant timely filed her selection of April 28, 2004 as the beginning date for her eligibility to DEA benefits.  Thus, the appellant is entitled to retroactive DEA benefits from April 28, 2004.


ORDER

A retroactive date of April 28, 2004 for DEA benefits pursuant to Chapter 35, Title 38, United States Code, is granted.  




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


